ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_04_EN.txt. 186

DISSENTING OPINION. OF Mr. DE VISSCHER
[ Translation. |

I regret that I am unable to concur in the second part ot the
Court’s answer to the question under letter (6). 1 concede that the
provisions of Chapter XII of the Charter do not impose on the
Union of South Africa a legal obligation to conclude a Trusteeship
Agreement, in the sense that the Union is free to accept or to refuse
the particular terms of a draft agreement. On the other hand, I
consider that these provisions impose on the Union of South Africa
an obligation to take part in negotiations with a view to concluding
an agreement. In this respect, the Court’s answer falls short of my
opinion on the obligations resulting from the Charter for the Man-
datory Power. My opinion is based on an interpretation of texts
which differs from that adopted in the Court’s Opinion.

The Opinion says : “The Charter has contemplated and regulated
only a single system, the International Trusteeship System.
It did not contemplate or regulate a co-existing Mandates
System.” Furthermore, the relevant articles of Chapter XII
dealing with the International Trusteeship System are clearly
imperative: Article 75: “The United Nations shall establish
under its authority an International Trusteeship System...” ;
“L’Organisation des Nations Unies établira, sous son autorité,
un régime de tutelle...” ; Article 77: “The Trusteeship System
shall apply...” ; “Le Régime de Tutelle s’appliquera....”.

The Mandates System was maintained by Article 80 of the
Charter only as a transitional measure. The terms of the first
paragraph alone: “and until such agreements have been con-
cluded”’ exclude the possibility of prolonged co-existence of the
two régimes. As to Article 80, paragraph 2, its legal bearing in
this connexion is clearly defined. It provides that the preceding
paragraph, which maintains the status quo until such agreements
have been concluded (the so-called safeguarding clause), ‘‘shall
not be interpreted as giving grounds for delay or postponement
of the negotiation and conclusion of agreements for placing
mandated and other territories under the Trusteeship System as
provided for in Article 77”.

I consider that the Opinion does not give to these provisions
their proper place in the general framework of the provisions of
Chapter XII, and, as a result, does not deduce from them all
the consequences which follow therefrom. The Opinion minimizes
their import to the point of considering them merely as expres-

62
DISSENTING OPINION OF MY. DE VISSCHER 187

sing the expectation that “‘the mandatory States would follow
the normal course indicated by the Charter, namely, conclude
Trusteeship Agreements’.

It is an acknowledged rule of interpretation that treaty clauses
must not only be considered as a whole, but must also be inter-
preted so as to avoid as much as possible depriving one of them
of practical effect for the benefit of others. This rule is particularly
applicable to the interpretation of a text of a treaty of a con-
stitutional character like the United Nations Charter, above all
when, as in this case, its provisions create a well-defined inter-
national régime, and for that reason may be considered as com-
plementary to one another.

I cannot readily believe that the authors of the Charter would
have warned the mandatory Powers, by means of an express
and particularly emphatic provision, that the negotiation and
conclusion of Trusteeship Agreements could not, by reason of
the status quo temporarily guaranteed under Article 80, para-
graph I, “give grounds for delay or postponement” if the scope
of this provision amounted simply to the expression of an
expectation or, at the most, of a wish or an advice. The terms
of article 80, paragraph 2, do not favour this interpretation.

The negative character of the phrase is not an argument in
favour of the absence of an obligation. The warning given to
the mandatory Powers that the status quo referred to in the
preceding paragraph gives no valid ground for delaying or post-
poning the agreements which, as will be shown later, are the
instrument for the application of the Trusteeship System, is
clearly, in my opinion, a direction to those Powers to be ready,
at the earliest opportunity, to negotiate with a view to concluding
such agreements. What Article 80, paragraph 2, intended to
prevent was that a mandatory Power, while invoking on the
one hand the disappearance of the League of Nations, should
refuse on the other hand to recognize the United Nations or to
consider submitting itself to the only régime contemplated in
the Charter, namely, the Trusteeship System. What this same
provision intended to enact was that the mandatory Power should
take appropriate measures for the negotiation of a Trusteeship
Agreement.

If, as has already been said, we must endeavour to reconcile
the texts rather than to set them in opposition to one another,
and attempt to give each one its due by preserving its practical
effect within the system as a whole, we are led to the following
conclusions.

The wording of Articles 75, 77 and 79 is permissive in the
sense that the placing under Trusteeship is contingent upon the
conclusion of subsequent agreements, the mandatory Power being
free to accept or to reject the terms of a proposed agreement.

63
DISSENTING OPINION OF Mr. DE VISSCHER 188

This is where the so-called “‘optional” character of the Trusteeship
appears. It is impossible, however, to reconcile these permissive
provisions with Article 80, paragraph 2, and with the clear intent
of the authors of the Charter to substitute the Trusteeship System
for thé Mandates System, without admitting that the mandatory
Power, while remaining free to reject the particular terms of a
proposed agreement, has the legal obligation to be ready to take
part il negotiations and to conduct them in good faith with a
view ie concluding an agreement. |

Thât an obligation so understood may form the valid and
practical object of an international undertaking has been clearly
recognized by the Permanent Court of International Justice in
the following passage in its Advisory Opinion of October 15th,
1931 : ‘The Court is indeed justified in considering that the engage-
ment incumbent on the two Governments in conformity with the
Council’s Resolution is not only to enter into negotiations, but
also to pursue them as far as possible with a view to concluding
agreements.”’ The Court added, however: “But an obligation to
negotiate does not imply an obligation to reach an agreement 1”
It is reasonable to believe that Article 80, paragraph 2, which
mentions ‘‘the conclusion” in addition to ‘‘the negotiation’, had
no other meaning: the obligation to be ready to negotiate with
a view to concluding an agreement.

Nor should we overlook the psychological value of the
opening of negotiations, particularly when the object of the
negotiations, as is the case here, is only to apply in practice
principles forming part of a pre-established international régime.
The opening of such negotiations is often a decisive step towar
the conclusion of an agreement.

Difficulties of interpretation have arisen in connexion with the
word ‘‘voluntarily’” which appears in Article 77 only in respect
of territories in category (c). It seems to me impossible that this
provision, which is so clearly in contrast with the absence of any
similar indication regarding territories in categories {a) and (0),
should have been inserted without any definite purpose and
should not correspond in the general framework of the system
to a- well-defined interest.

The word ‘‘voluntarily” has here the meaning of ‘“‘spontaneously”’
It defines the unilateral act by which a State, while free. from
any obligation, decides of its own initiative to place a territory
under the Trusteeship System by concluding a subsequent agree-
ment as indicated in Chapter XU. It would be distorting the
natural meaning of the word ‘‘voluntarily” and depriving it of
its signification in the context to treat it as an equivalent of
by agreement, thus making it a synonym to the terms ‘by means

 

1 Publications of the Permanent Court of International Justice, Series A/B,
fasc. No. 42, p. 116. -

64
DISSENTING OPINION OF Mr. DE VISSCHER 189

of Trusteeship Agreements’ which appear at the beginning of
Article 77, or the terms ‘‘a subsequent agreement” in paragraph 2
of the same article. The Trusteeshiz Agreement is a condition
common to the three categories ofi territories enumerated by
Article 77 as territories which may be placed under Trustership,
whereas, on the contrary, the voluntary decision, that is the
spontaneous decision of a State to place under Trusteeship a terri-
tory in category (c}, is a condition peculiar to the last category.
The decision precedes the agreement; it is by no means identi-
fied with it.

The term ‘‘voluntarily” which thus finds its own place in the
context and its practical effect, shows that it is only with regard
to territories in category (c) that the conclusion of a Trusteeship
Agreement has been contemplated by the Charter as being free
from any pre-existing obligation, even in the realm of negotiations.
The difference in the wording is easy to explain by taking into
consideration the differences between the territories enumerated
in Article 77 from the point of view of the international interest
which they respectively presented at the time of the drafting
of the Charter: those in category (a) were already subject to
an international régime, and moreover, were clearly known and
defined ; those in category (5) were detached from enemy States
by the common victory of the Allied Powers. For various reasons
they both possessed an international element, which marked
them out as being prima facie the necessary objects of regulation
by international agreement. The position of territories in cate-
gory (c) was quite different in this respect. Complete freedom
of decision was left to the States responsible for their administration
to place them “‘voluntarily” under the system and consequently
to consent to negotiations to that effect, or to refuse to take
part in such negotiations. |

The Charter has created an international system which
would never have had more than theoretical existence if the
mandatory Powers had considered themselves under no obligation
to negotiate agreements to convert their Mandates into Trustee-
ship Agreements. In fact, apart from instances of accession to
independence and from the case of Palestine, all mandatory
Powers other than the Union of South Africa have consented to
this conversion. The obligation to be ready to negotiate with a
view to concluding an agreement represented the minimum of inter-
national co-operation without which the entire régime contem-
plated and regulated by the Charter would have been frustrated.
In this connexion one must bear in mind that in the interpretation
of a great international constitutional instrument, like the United
Nations Charter, the individualistic concepts which are generally
adequate in the interpretation of ordinary treaties, do not suffice.
Under Article 76 of the Charter, ‘the basic objectives of the
Trusteeship System” conform to ‘‘the purposes of the United
Nations laid down in Article 1 of the present Charter”. In

65
INDIVIDUAL OPINION OF M. DE VISSCHER Igo

recognizing its obligation to be ready to negotiate with a view
to concluding a Trusteeship Agreement, a mandatory Power,
without thereby jeopardizing its freedom to accept or refuse
the terms of such an Agreement, co-operates in a particularly
important field in the attainment of the highest objectives of
the United Nations.

(Signed) CH. DE VISSCHER.

66
